Electronically Filed
                                                        Supreme Court
                                                        SCWC-29703
                                                        05-JUN-2012
                                                        10:10 AM

                          NO. SCWC-29703

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        CHESTER PACQUING, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29703; CR NO. 08-1-0556)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
         and McKenna, JJ., and Circuit Judge Browning,
                 in place of Duffy, J., recused)

          The Application for Writ of Certiorari filed on April

23, 2012 by Petitioner/Defendant-Appellant Chester Pacquing is

hereby accepted and will be scheduled for oral argument.      The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, June 5, 2012.


James S. Tabe, deputy            /s/ Mark E. Recktenwald
public defender,
for petitioner                   /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ R. Mark Browning